Exhibit 10.5

Execution Version

BG MEDICINE, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

AGREEMENT made as of the 10th day of May 2013, by and between BG Medicine, Inc.
(the “Company”), a Delaware corporation, and Paul Sohmer, M.D. (the
“Participant”).

WHEREAS, the Company desires to grant to the Participant an option to purchase
shares of its common stock, $0.001 par value per share (the “Shares”) as an
inducement material to the Participant’s entering into employment as President
and Chief Executive Officer of the Company, effective May 8, 2013 (the “Vesting
Start Date”), in accordance with the terms of an employment agreement with the
Company dated May 8, 2013 (the “Employment Agreement”);

WHEREAS, the Company and the Participant each intend that the option granted
herein shall be a non-qualified stock option (the “Option”).

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

  1. GRANT OF OPTION.

The Company hereby grants to the Participant the right and option to purchase
all or any part of an aggregate of 460,480 Shares, on the terms and conditions
and subject to all the limitations set forth herein, under United States
securities and tax laws. Except as expressly provided in this Agreement, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of the Shares.
Except as expressly provided in this Agreement, no adjustments shall be made for
dividends paid in cash or in property (including, without limitation,
securities) of the Company.

 

  2. EXERCISE PRICE.

The exercise price of the Shares covered by the Option shall be $1.67 per share,
subject to adjustment, as provided in Section 9 of this Agreement, in the event
of a stock split, reverse stock split or other events affecting the holders of
Shares after the date hereof (the “Exercise Price”). Payment shall be made in
accordance with Section 5(b) of this Agreement.

 

  3. EXERCISABILITY OF OPTION.

Vesting Schedule: This Option shall become exercisable (and the Shares issued
upon exercise shall be vested) as follows provided the Participant is an
employee, director or consultant of the Company or of an Affiliate on the
applicable vesting date:

 

On the first anniversary of the Vesting Start Date

   25% of the unvested Shares

On the last day of each successive three month period following the first
anniversary of the Vesting Start Date

   An additional 6.25% of unvested Shares until the fourth anniversary of the
Vesting Start Date



--------------------------------------------------------------------------------

provided that the number of Shares vesting on each date shall be rounded down to
the nearest whole number, while the number of Shares vesting on the final date
shall be the remaining unvested balance of the Shares.

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement.

Notwithstanding the Vesting Schedule set forth above or any language to the
contrary in this Agreement, if the Company consummates a Change of Control (as
defined in the Participant’s Employment Agreement with the Company dated as of
May 8, 2013, as amended from time to time), the Option shall become fully vested
and immediately exercisable as to all remaining then-unvested Shares,
immediately prior to, and subject to the consummation of, the Change of Control.

 

  4. TERM OF OPTION.

This Option shall terminate ten years from the date of this Agreement (the
“Option Expiration Date”), but shall be subject to earlier termination as
provided herein.

If the Participant ceases to be an employee, director or consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause (the “Termination
Date”), the Option to the extent vested and exercisable pursuant to Section 3
hereof, and not previously terminated in accordance with this Agreement, may be
exercised within three months after the Termination Date, or on or prior to the
Option Expiration Date, whichever is earlier, but may not be exercised
thereafter except as set forth below. In such event, the unvested portion of the
Option as of the Termination Date shall not be exercisable and shall expire and
be cancelled on the Termination Date.

Notwithstanding the foregoing, in the event of the Participant’s Disability or
death within three months after the Termination Date, the Participant or the
Participant’s Survivors may exercise the Option to the extent vested and
exercisable pursuant to Section 3 hereof, within one year after the Termination
Date, but in no event after the Option Expiration Date.

In the event the Participant’s service is terminated by the Company or an
Affiliate for Cause, the Participant’s right to exercise any unexercised portion
of this Option even if vested shall cease immediately as of the time the
Participant is notified his or her service is terminated for Cause, and this
Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Participant’s termination, but prior to the
exercise of the Option, the Administrator determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then the Participant shall immediately cease to
have any right to exercise the Option and this Option shall thereupon terminate.

 

2



--------------------------------------------------------------------------------

In the event of the Disability of the Participant, the Option shall be
exercisable within one year after the Participant’s termination of service due
to Disability or, if earlier, on or prior to the Option Expiration Date. In such
event, the Option shall be exercisable:

 

  (a) to the extent that the Option has become exercisable but has not been
exercised as of the date of the Participant’s termination of service due to
Disability; and

 

  (b) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of the Participant’s termination
of service due to Disability of any additional vesting rights that would have
accrued on the next vesting date had the Participant not become Disabled. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the date of the Participant’s termination of service due to
Disability.

In the event of the death of the Participant while an employee, director or
consultant of the Company or of an Affiliate, the Option shall be exercisable by
the Participant’s Survivors within one year after the date of death of the
Participant or, if earlier, on or prior to the Option Expiration Date. In such
event, the Option shall be exercisable:

 

  (x) to the extent that the Option has become exercisable but has not been
exercised as of the date of death; and

 

  (y) in the event rights to exercise the Option accrue periodically, to the
extent of a pro rata portion through the date of death of any additional vesting
rights that would have accrued on the next vesting date had the Participant not
died. The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 

  5. METHOD OF EXERCISING OPTION.

(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto (or in such other form acceptable to the
Company, which may include electronic notice). Such notice shall state the
number of Shares with respect to which the Option is being exercised and shall
be signed by the person exercising the Option (which signature may be provided
electronically in a form acceptable to the Company). Payment of the Exercise
Price for such Shares shall be made in accordance with Section 5(b) of this
Agreement. The Company shall deliver such Shares as soon as practicable after
the notice shall be received, provided, however, that the Company may delay
issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws). The Shares as to which
the Option shall have been so exercised shall be registered in the Company’s
share register in the name of the person so exercising the Option (or, if the
Option shall be exercised by the Participant and if the Participant shall so
request in the notice exercising the Option, shall be registered in the
Company’s share register in the name of the Participant and another person

 

3



--------------------------------------------------------------------------------

jointly, with right of survivorship) and shall be delivered as provided above to
or upon the written order of the person exercising the Option. In the event the
Option shall be exercised, pursuant to Section 4 hereof, by any person other
than the Participant, such notice shall be accompanied by appropriate proof of
the right of such person to exercise the Option. All Shares that shall be
purchased upon the exercise of the Option as provided herein shall be fully paid
and nonassessable.

(b) Payment of the Exercise Price for the Shares as to which such Option is
being exercised shall be made (a) in United States dollars in cash or by check,
or (b) at the discretion of the Administrator, through delivery of shares of
Common Stock held for at least six months (if required to avoid negative
accounting treatment) having a fair market value equal as of the date of the
exercise to the aggregate cash Exercise Price for the number of Shares as to
which the Option is being exercised, or (c) at the discretion of the
Administrator, by having the Company retain from the Shares otherwise issuable
upon exercise of the Option, a number of Shares having a fair market value equal
as of the date of exercise to the aggregate Exercise Price for the number of
Shares as to which the Option is being exercised, or (d) at the discretion of
the Administrator, in accordance with a cashless exercise program established
with a securities brokerage firm, and approved by the Administrator, or (e) at
the discretion of the Administrator, by any combination of (a), (b), (c) and
(d) above, or (f) at the discretion of the Administrator, by payment of such
other lawful consideration as the Administrator may determine.

 

  6. PARTIAL EXERCISE.

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

  7. NON-ASSIGNABILITY.

The Option shall not be transferable by the Participant otherwise than by will
or by the laws of descent and distribution. This Option may also be transferred
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act or the rules thereunder and the
Participant, with the approval of the Administrator, may transfer the Option for
no consideration to or for the benefit of the Participant’s Immediate Family
(including, without limitation, to a trust for the benefit of the Participant’s
Immediate Family or to a partnership or limited liability company for one or
more members of the Participant’s Immediate Family), subject to such limits as
the Administrator may establish, and the transferee shall remain subject to all
the terms and conditions applicable to the Option prior to such transfer and
each such transferee shall so acknowledge in writing as a condition precedent to
the effectiveness of such transfer. The term “Immediate Family” shall mean the
Participant’s spouse, former spouse, parents, children, stepchildren, adoptive
relationships, sisters, brothers, nieces, nephews and grandchildren (and, for
this purpose, shall also include the Participant). Except as provided above in
this paragraph, the Option shall be exercisable, during the Participant’s
lifetime, only by the Participant (or, in the event of legal incapacity or
incompetency, by the Participant’s guardian or representative) and shall not be
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted transfer,

 

4



--------------------------------------------------------------------------------

assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 7, or the
levy of any attachment or similar process upon the Option shall be null and
void.

 

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

The Participant shall have no rights as a stockholder with respect to Shares
subject to this Agreement until registration of the Shares in the Company’s
share register in the name of the Participant. Except as provided in Section 9
of this Agreement, no adjustment shall be made for dividends or similar rights
for which the record date is prior to the date of such registration.

 

  9. ADJUSTMENTS.

Upon the occurrence of any of the following events, the Participant’s rights
with respect to the Option, except to the extent previously exercised shall be
adjusted as hereinafter provided:

(a) Stock Dividends and Stock Splits. If (i) shares of Common Stock shall be
subdivided or combined into a greater or smaller number of shares or if the
Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, or (ii) additional shares or new or different shares
or other securities of the Company or other non-cash assets are distributed with
respect to such shares of Common Stock, the number of shares of Common Stock
deliverable upon the exercise of the Option shall be appropriately increased or
decreased proportionately, and appropriate adjustments shall be made, including
in the Exercise Price, to reflect such events.

(b) Corporate Transactions. If the Company is to be consolidated with or
acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to this Option, either (i) make
appropriate provision for the continuation of the Option by substituting on an
equitable basis for the Shares then subject to the Option either the
consideration payable with respect to the outstanding shares of Common Stock in
connection with the Corporate Transaction or securities of any successor or
acquiring entity; or (ii) upon written notice to the Participant, provide that
the Option must be exercised (either (A) to the extent then exercisable or,
(B) at the discretion of the Administrator, the Option being made partially or
fully exercisable for purposes of this Subsection), within a specified number of
days of the date of such notice, at the end of which period the Option which has
not been exercised shall terminate; or (iii) terminate the Option in exchange
for payment of an amount equal to the consideration payable upon consummation of
such Corporate Transaction to a holder of the number of shares of Common Stock
into which the Option would have been exercisable (either (A) to the extent then
exercisable or, (B) at the discretion of the Administrator, the Option being
made partially or fully exercisable for purposes of this Subsection) less the
aggregate Exercise Price. For purposes of determining the payments to be made
pursuant to Subclause (iii) above, in the case of a Corporate Transaction the
consideration for which, in whole or in part, is other than cash, the
consideration other than cash shall be valued at the fair value thereof as
determined in good faith by the Board of Directors.

 

5



--------------------------------------------------------------------------------

(c) Recapitalization or Reorganization. In the event of a recapitalization or
reorganization of the Company other than a Corporate Transaction pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of Common Stock, the Participant upon
exercising the Option after the recapitalization or reorganization shall be
entitled to receive for the price paid upon such exercise, the number of
replacement securities which would have been received if the Option had been
exercised prior to such recapitalization or reorganization.

(d) Dissolution or Liquidation of the Company. Upon the dissolution or
liquidation of the Company, the Option will terminate and become null and void;
provided, however, that if the rights of the Participant or the Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise the Option to the extent that the Option
is exercisable as of the date immediately prior to such dissolution or
liquidation.

(e) Modification of Option. Notwithstanding the foregoing, any adjustments made
pursuant to Subsection (a), (b) or (c) above with respect to the Option shall be
made only after the Administrator determines whether such adjustments would
cause any adverse tax consequences to the Participant, including, but not
limited to, pursuant to Section 409A of the Code. If the Administrator
determines that such adjustments made with respect to the Option cause adverse
tax consequence, it may refrain from making such adjustments, unless the
Participant specifically agrees in writing that such adjustment be made and such
writing indicates that the Participant has full knowledge of the consequences on
his or her income tax treatment with respect to the Option.

 

  10. TAXES.

The Participant acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Participant’s responsibility. The Participant acknowledges and agrees
that (i) the Participant was free to use professional advisors of his or her
choice in connection with this Agreement, has received advice from his or her
professional advisors in connection with this Agreement, understands its meaning
and import, and is entering into this Agreement freely and without coercion or
duress; (ii) the Participant has not received and is not relying upon any
advice, representations or assurances made by or on behalf of the Company or any
Affiliate or any employee of or counsel to the Company or any Affiliate
regarding any tax or other effects or implications of the Option, the Shares or
other matters contemplated by this Agreement and (iii) neither the
Administrator, the Company, its Affiliates, nor any of its officers or
directors, shall be held liable for any applicable costs, taxes, or penalties
associated with the Option if, in fact, the Internal Revenue Service were to
determine that the Option constitutes deferred compensation under Section 409A
of the Code.

If this Option is exercised, the Participant agrees that the Company may
withhold from the Participant’s remuneration, if any, the minimum statutory
amount of federal, state and

 

6



--------------------------------------------------------------------------------

local withholding taxes attributable to such amount that is considered
compensation includable in such person’s gross income. At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option. The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.

 

  11. PURCHASE FOR INVESTMENT.

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the 1933 Act and until the
following conditions have been fulfilled:

(a) The person(s) who exercise the Option shall warrant to the Company, at the
time of such exercise, that such person(s) are acquiring such Shares for their
own respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon any certificate(s) evidencing the
Shares issued pursuant to such exercise:

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

(b) If the Company so requires, the Company shall have received an opinion of
its counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws).

 

  12. RESTRICTIONS ON TRANSFER OF SHARES.

12.1 The Participant agrees that in the event the Company proposes to offer for
sale to the public any of its equity securities and such Participant is
requested by the Company and any underwriter engaged by the Company in
connection with such offering to sign an agreement restricting the sale or other
transfer of Shares, then the Participant will promptly sign such

 

7



--------------------------------------------------------------------------------

agreement and will not transfer, whether in privately negotiated transactions or
to the public in open market transactions or otherwise, any Shares or other
securities of the Company held by him or her during such period as is determined
by the Company and the underwriters, not to exceed 180 days following the
closing of the offering, plus such additional period of time as may be required
to comply with Marketplace Rule 2711 of the National Association of Securities
Dealers, Inc. or similar rules thereto (such period, the “Lock-Up Period”). Such
agreement shall be in writing and in form and substance reasonably satisfactory
to the Company and such underwriter and pursuant to customary and prevailing
terms and conditions. Notwithstanding whether the Participant has signed such an
agreement, the Company may impose stop-transfer instructions with respect to the
Shares or other securities of the Company subject to the foregoing restrictions
until the end of the Lock-Up Period.

12.2 The Participant acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Participant any material information regarding the business of
the Company or affecting the value of the Shares before, at the time of, or
following a termination of the service of the Participant by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

  13. NO OBLIGATION TO MAINTAIN RELATIONSHIP.

The Participant acknowledges that: (i) the Company is not by this Option
obligated to continue the Participant as an employee, director or consultant of
the Company or an Affiliate; (ii) the grant of the Option under this Agreement
is a one-time benefit which does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options; (iii) all
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option exercise price, and the time or times when
each option shall be exercisable, will be at the sole discretion of the Company;
(iv) the Participant’s participation in this Agreement is voluntary; and (v) the
Option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.

 

  14. DEFINITIONS.

The following terms, as used in this Agreement, have the following meanings:

“Administrator” means the Board of Directors of the Company, unless it has
delegated power to act on its behalf to the Committee, in which case the
Administrator means the Committee.

“Affiliate” means a corporation which, for purposes of Section 424 of the Code,
is a parent or subsidiary of the Company, direct or indirect.

“Board of Directors” means the Board of Directors of the Company.

 

8



--------------------------------------------------------------------------------

“Cause” means (a) dishonesty with respect to the Company or any Affiliate,
(b) insubordination, substantial malfeasance or non-feasance of duty,
(c) unauthorized disclosure of confidential information, (d) breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or similar agreement between the Participant and
the Company or any Affiliate, and (e) conduct substantially prejudicial to the
business of the Company or any Affiliate. The determination of the Administrator
as to the existence of Cause will be conclusive on the Participant and the
Company.

“Code” means the United States Internal Revenue Code of 1986, as amended
including any successor statute, regulation and guidance thereto.

“Committee” means the committee of the Board of Directors to which the Board of
Directors has delegated power to act.

“Common Stock” means shares of the Company’s common stock, $0.001 par value per
share.

“Disability” or “Disabled” means permanent and total disability as defined in
Section 22(e)(3) of the Code.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Survivor” means the deceased Participant’s legal representatives and/or any
person or persons who acquired the Participant’s rights to the Option by will or
by the laws of descent and distribution.

 

  15. NOTICES.

Any notices required or permitted by the terms of this Agreement shall be given
by recognized courier service, facsimile, registered or certified mail, return
receipt requested, addressed as follows:

If to the Company:

BG Medicine, Inc.

610 Lincoln Street North

Waltham, Massachusetts 02451

Attention: Chairman of the Board of Directors

If to the Participant:

Paul Sohmer, MD

2125 Quaker Ridge Road

Croton On Hudson, New York 10520

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

9



--------------------------------------------------------------------------------

  16. GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof. For the purpose of litigating any dispute that arises under this
Agreement, the parties hereby consent to exclusive jurisdiction in the
Commonwealth of Massachusetts and agree that such litigation shall be conducted
in the state courts of Middlesex County, Massachusetts or the federal courts of
the United States for the District of Massachusetts.

 

  17. BENEFIT OF AGREEMENT.

Subject to the other provisions hereof, this Agreement shall be for the benefit
of and shall be binding upon the heirs, executors, administrators, successors
and assigns of the parties hereto.

 

  18. MODIFICATIONS AND AMENDMENTS.

The terms and provisions of this Agreement may be modified or amended by the
Company in a manner which is not adverse to the Participant. Any modification or
amendment of this Agreement which adversely affects the Participant’s rights
under the Option shall not be made without the consent of the Participant.

 

  19. ENTIRE AGREEMENT.

This Agreement embodies the entire agreement and understanding between the
parties hereto with respect to the Option and supersedes all prior oral or
written agreements and understandings relating thereto. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict, the express
terms and provisions of this Agreement.

 

  20. WAIVERS AND CONSENTS.

The terms and provisions of this Agreement may be waived, or consent for the
departure therefrom granted, only by written document executed by the party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Agreement, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.

 

  21. DATA PRIVACY.

By entering into this Agreement, the Participant: (i) authorizes the Company and
each Affiliate, and any agent of the Company or any Affiliate administering this
Agreement or providing recordkeeping services, to disclose to the Company or any
of its Affiliates such

 

10



--------------------------------------------------------------------------------

information and data as the Company or any such Affiliate shall request in order
to facilitate the grant of options and the administration of this Agreement;
(ii) waives any data privacy rights he or she may have with respect to such
information; and (iii) authorizes the Company and each Affiliate to store and
transmit such information in electronic form.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his or her hand,
all as of the day and year first above written.

 

BG MEDICINE, INC. By:  

/s/ Charles H. Abdalian, Jr.

  Charles H. Abdalian, Jr.   Executive Vice President & Chief Financial Officer
PARTICIPANT By:  

/s/ Paul Sohmer

  Paul Sohmer, M.D.



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF EXERCISE OF STOCK OPTION

[Form for Shares registered in the United States]

 

To: BG Medicine, Inc.

IMPORTANT NOTICE: This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

Ladies and Gentlemen:

I hereby exercise my non-qualified stock option to purchase              shares
(the “Shares”) of the common stock, $0.001 par value, of BG Medicine, Inc. (the
“Company”), at the exercise price of $             per share, pursuant to and
subject to the terms of that Non-Qualified Stock Option Agreement dated May 10,
2013 by and between the Company and the undersigned.

I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Shares.

I am paying the option exercise price for the Shares as follows:

 

 

Please issue the Shares (check one):

¨ to me; or

¨ to me and                                         , as joint tenants with
right of survivorship,

at the following address:

 

 

  

 

  

 

  

 

Exhibit A-1



--------------------------------------------------------------------------------

My mailing address for shareholder communications, if different from the address
listed above, is:

 

 

  

 

  

 

  

 

Very truly yours,

 

Participant (signature)

 

Print Name

 

Date

 

Social Security Number

 

Exhibit A-2